Exhibit 10.1

SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT – SENIOR VICE PRESIDENT

THIS SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”) is made
as of August 26, 2011, between WARNER CHILCOTT (US), LLC (the “Company”), and
Alvin D. Howard (“Executive”).

RECITALS

WHEREAS, Executive and the Company are currently parties to that certain Amended
and Restated Severance Agreement between Executive and the Company, dated as of
November 14, 2008 (the “Prior Agreement”); and

WHEREAS, Executive and the Company now desire to enter into this Agreement,
which will replace and supersede the Prior Agreement in its entirety, and set
forth the terms and conditions pursuant to which Executive may be entitled to
certain severance payments as well as set forth certain covenants of Executive.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Terms of Employment.

(a) Executive shall continue to be employed by the Company on an “at-will” basis
and will have the title of Senior Vice President, Regulatory Affairs, for the
Company’s ultimate parent company, Warner Chilcott plc, an Irish public limited
company, or any successor thereto (“Warner Chilcott”). Executive shall have
authority, duties and responsibilities as are commensurate with Executive’s
position. Executive agrees to render full-time services in performing such
duties and responsibilities.

(b) Executive shall perform substantially all of his duties under this Agreement
at the Company’s Rockaway, New Jersey office; provided, however, that Executive
may be required to perform incidental services outside the United States from
time to time. Executive may from time to time be required to perform duties
commensurate with his position on behalf of one or more of the Group Companies
in addition to the duties described in Section 1(a), and Executive may be
appointed as an officer or officers of one or more Group Companies in addition
to the title described in Section 1(a). Such duties shall be performed, and such
appointments accepted, by Executive without additional compensation or
remuneration. For the purposes of this Agreement, “Group Company” means Warner
Chilcott and any of its direct or indirect subsidiaries.

(c) Executive accepts such continued employment and agrees to continue to render
the services described above to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. It shall not be a violation of
this Agreement for



--------------------------------------------------------------------------------

Executive to serve on civic or charitable boards or committees so long as such
activities do not significantly interfere with Executive’s commitment to work in
accordance with this Agreement. With the prior written consent of Warner
Chilcott’s Board of Directors (the “Board”), which consent shall not be
unreasonably refused or delayed, and so long as such activities do not
significantly interfere with Executive’s commitment to work in accordance with
this Agreement, Executive may serve on corporate boards or committees.

(d) The Company shall reimburse Executive for all reasonable expenses incurred
by him in the course of performing his duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses. The parties agree that
such expenses shall include, by way of example and not limitation, cellular
telephone service and home fax machine and telephone line.

(e) In consideration of the foregoing agreements and the covenants and other
agreements of Executive contained herein, Executive shall be entitled to
receive, upon the terms set forth herein, the payments provided for in Section 2
hereof.

2. Severance.

(a) Death. If Executive shall die while still employed by the Company, this
Agreement shall terminate effective as of the date of Executive’s death, except
that Executive’s surviving spouse and dependents or, if none, his estate shall
be entitled to receive the payments set forth in Section 2(d) below, paid in the
manner set forth in Section 2(d).

(b) Disability. If Executive’s employment is terminated by the Company, in the
sole discretion of the Board, because Executive is at such time Disabled (as
defined below) and shall have been absent from his duties hereunder on a
full-time basis for 180 consecutive days, and, within 30 days after written
notice by the Company to do so, Executive shall not have returned to the
performance of his duties hereunder on a full-time basis, Executive shall be
entitled to receive the payments specified in Section 2(d), paid in the manner
set forth in Section 2(d). As used herein, the term “Disabled” shall (x) mean
that Executive is unable, as a result of a medically determinable physical or
mental impairment, to perform the duties and services of his position, or
(y) have the meaning specified in any disability insurance policy maintained by
the Company, whichever is more favorable to Executive.

(c) By the Company for Cause. If Executive’s employment is terminated by the
Company for Cause (as defined below), then the Company shall pay to Executive
(x) his then current annual base salary (“Base Salary”) accrued through the
effective date of termination, payable at the time such payment is otherwise due
and payable and (y) all other amounts and benefits to which Executive is
entitled, including, without limitation, vacation pay and expense reimbursement
amounts accrued to the effective date of termination and amounts and benefits
owing under the terms of any benefit plan of any Group Company in which
Executive participates and Executive shall not be entitled to any severance
payments. As used herein, “Cause” shall mean (i) the conviction of

 

2



--------------------------------------------------------------------------------

Executive of a felony (other than a violation of a motor vehicle or moving
violation law) or conviction of a misdemeanor if such misdemeanor involves moral
turpitude; or (ii) Executive’s voluntary engagement in conduct constituting
larceny, embezzlement, conversion or any other act involving the
misappropriation of funds of any Group Company in the course of Executive’s
employment; or (iii) the willful refusal (following written notice) to carry out
specific directions of the Board, the managing member of the Company or the
board of directors or managing member, as applicable, of any other Group Company
of which Executive is an officer, which directions shall be consistent with the
provisions hereof; or (iv) Executive’s committing any act of gross negligence or
intentional misconduct in the performance or non-performance of Executive’s
duties as an employee of the Company; or (v) any material breach by Executive of
any material provision of this Agreement (other than for reasons related only to
the business performance of the Company or business results achieved by
Executive). For purposes of Sections 2(c) and (d), no act or failure to act on
Executive’s part shall be considered to be Cause if done, or omitted to be done,
by Executive in good faith and with the reasonable belief that the action or
omission was in the best interests of the relevant Group Company.

(d) By the Company Without Cause. If Executive’s employment is terminated by the
Company without Cause, then Executive shall be entitled to receive, subject to
any delay required pursuant to Section 21, commencing on the 60th day following
Executive’s termination of employment (so long as he executes, delivers and does
not revoke the Company’s standard form of release prior to such date), an amount
equal to Executive’s then-current Base Salary for a period of twelve months
(such amount as modified below, the “Base Severance Amount”, and such period, as
modified below, the “Severance Period”) plus all other amounts and benefits to
which Executive is entitled, including without limitation, expense reimbursement
amounts accrued to the effective date of termination and amounts and benefits
owing under the terms of any benefit plan of any Group Company in which
Executive participates. Notwithstanding the foregoing, if such termination
occurs within 12 months following a Change of Control, the Base Severance Amount
shall be an amount equal to Executive’s then current Base Salary for a period of
eighteen months plus an amount equal to 150% of the annual cash bonus paid to
Executive with respect to the calendar year immediately preceding the year in
which Executive’s employment with the Company terminated, and the Severance
Period shall be eighteen months. For purposes of this Agreement, “Change of
Control” has the meaning ascribed to such term in the Management Shareholders
Agreement, and “Management Shareholders Agreement” means that certain Management
Shareholders Agreement dated as of March 28, 2005, as may have been amended from
time to time, by and among Warner Chilcott, Warner Chilcott Limited, Warner
Chilcott Holdings Company II, Limited, Warner Chilcott Holdings Company III,
Limited, Executive and the other parties thereto. The foregoing amounts shall be
payable over the Severance Period in equal monthly installments, except that an
amount equal to the first two such installments shall be paid as a lump sum on
the date payments commence in accordance with this Section 2(d) and the
remainder shall be paid monthly beginning on the Company’s first regularly
scheduled payroll payment date in the first calendar month following the month
in which payments commenced. In addition, Executive shall be entitled to
continue participation in the Company’s health and other welfare benefit plans,
at the Company’s expense, for the Severance Period.

 

3



--------------------------------------------------------------------------------

(e) Executive Resignation for Good Reason. If Executive’s employment is
terminated by Executive for Good Reason, then Executive shall be entitled to the
payments specified in Section 2(d) hereof, paid in the manner set forth therein.
For purposes of this Agreement, “Good Reason” shall mean: (i) the assignment to
Executive of duties materially inconsistent with Executive’s position (including
status, offices, titles, and reporting requirements), authority, duties or
responsibilities as contemplated by Section 1(a) hereof, or any other action by
Warner Chilcott or the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by Warner Chilcott or the Company promptly after receipt of written
notice thereof given by Executive; (ii) any failure by the Company to pay to
Executive his Base Salary and/or bonus (if such a bonus has been declared),
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of written
notice thereof given by Executive; (iii) the Company’s requiring Executive to be
based at any office or location other than as provided in Section 1(b); (iv) any
purported termination by the Company of Executive’s employment other than for
Cause or pursuant to Sections 2(a) or (b) hereof; or (v) any failure by the
Company to obtain an express assumption of this Agreement by a successor as
required pursuant to Section 14 hereof.

(f) By Executive Resignation Without Good Reason (Including Retirement). If
Executive’s employment is terminated by Executive due to Executive’s resignation
or retirement, other than for Good Reason, then this Agreement shall terminate
as of the effective date of Executive’s retirement or resignation and thereupon
Executive shall be entitled solely to the payments and benefits set forth in
Sections 2(c) and (g).

(g) Payment of Other Benefits. Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or in any contract or agreement with the Company or any of the other
Group Companies at or subsequent to the date of termination of Executive’s
employment for any reason shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

3. Gross-Up Payment.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or consideration to or for the
benefit of, or received by, Executive from a Group Company, whether or not in
connection with the 2005 Acquisition, (any such payments or consideration, a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986 of the United States, as amended (the “Code”), or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties are
hereinafter collectively referred to as the “Excise Tax”), the Company shall pay
to Executive at the time specified in Section 3(e) below an additional amount (a
“Gross-Up Payment”) such that the net amount of the Gross-Up Payment retained by
Executive, after deduction of all federal, state and local income tax (and any
interest and penalties imposed with respect thereto), employment tax and Excise
Tax on the Gross-Up

 

4



--------------------------------------------------------------------------------

Payment, shall be equal to the amount of the Excise Tax imposed on such Payment.
For the purposes of this Agreement, “2005 Acquisition” means the acquisition of
all of the ordinary shares of Warner Chilcott PLC by Warner Chilcott Acquisition
Limited, a United Kingdom private limited company.

(b) For purposes of the foregoing Section 3(a), the proper amounts, if any, of
the Excise Tax and the Gross-Up Payment shall be determined in the first
instance by the Company. Such determination by the Company shall be promptly
communicated in writing by the Company to Executive. Within 10 days of being
provided with written notice of any such determination, Executive may provide
written notice to the Compensation Committee of the Board (or, if there is no
such Compensation Committee, the Board) of any disagreement, in which event the
amounts, if any, of the Excise Tax and the Gross-Up Payment shall be determined
by an independent accounting firm mutually selected by the Company and
Executive. The determination of the Company (or in the event of disagreement,
the accounting firm selected) shall be final and nonreviewable.

(c) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax under Section 3(a), any
payments or benefits received or to be received by Executive in connection with
a termination of employment shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax unless the Company or the accounting firm selected above, as
applicable, determines, based on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, with
substantial authority (within the meaning of Section 6662 of the Code), that
such payments or benefits (in whole or in part) do not constitute parachute
payments, or that such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code.

(d) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of tax
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of tax in the state and locality
of Executive’s residence on the date of termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes; provided, however, that to the extent (but only to the
extent) required to comply with Regulation §409A-3(i)(l)(v) under the Code, the
amount of the Gross-Up Payment shall be equal to all of the federal, state and
local taxes imposed on Executive as a result of the Excise Tax and Gross-Up
Payment.

(e) The Gross-Up Payment provided for in Section 3(a) shall be made in a cash,
lump-sum payment to Executive (or the appropriate taxing authority on
Executive’s behalf) when due but in no event later than the end of the year
following the year in which Executive remits the Excise Tax, net of any required
tax withholdings, upon the

 

5



--------------------------------------------------------------------------------

calculation of the amount of the Gross-Up Payment under Section 3(a). Any
Gross-Up Payment required hereunder that is not made in a timely manner shall
bear interest at a rate equal to the prime rate quoted on the date the payment
is first overdue by Citibank N.A., New York, New York plus two percent until
paid.

4. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data obtained by him concerning Warner Chilcott or any other Group Company while
employed by the Company or any other Group Company (“Confidential Information”)
are the property of Warner Chilcott or another Group Company (as appropriate).
Therefore, Executive agrees to keep secret and retain in the strictest
confidence all Confidential Information, including without limitation, trade
“know-how” secrets, customer lists, pricing policies, operational methods,
technical processes, formulae, inventions and research projects and other
business affairs of Warner Chilcott and any other Group Companies, learned by
him prior to or after the date of this Agreement, and not to disclose them to
anyone outside the Group Companies, either during or after his employment with
the Company, except (i) in the course of performing his duties hereunder;
(ii) with the Company’s express written consent; (iii) to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a result of Executive’s acts or omissions; or (iv) where
required to be disclosed by court order, subpoena or other government process.
If Executive shall be required to make disclosure pursuant to the provisions of
clause (iv) of the preceding sentence, Executive promptly, but in no event more
than 48 hours after learning of such subpoena, court order or other governmental
process, shall notify the Company, by personal delivery or fax (pursuant to
Section 9 hereof), and, at the Company’s expense, shall take all reasonably
necessary steps requested by the Company to defend against the enforcement of
such subpoena, court order or other governmental process and permit the Company
to intervene and participate with counsel of its own choice in any related
proceeding.

(b) Executive shall deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) relating to the Confidential Information, Work Product
(as defined below) or the business of Warner Chilcott or any other Group Company
which he may then possess or have under his control.

5. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patents, patent applications and all similar or related information
(whether or not patentable) which relate to Warner Chilcott or any other Group
Company’s actual or anticipated business, research and development or existing
or future products or services of Warner Chilcott or any other Group Company
which are conceived, developed or made by Executive while employed by the
Company or any other Group Company (collectively, “Work Product”) belong to
Warner Chilcott or another Group Company. Executive shall promptly disclose such
Work Product to the Board and perform all

 

6



--------------------------------------------------------------------------------

actions reasonably requested by the Board (whether during or after his
employment) to seek and obtain intellectual property protection on behalf of
Warner Chilcott or the other Group Company and establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

6. Indemnification. The Company will indemnify Executive and his legal
representatives to the fullest extent permitted by applicable law and the
existing organizational documents of the Company or any other applicable laws or
the provisions of any other corporate document of the Company, and Executive
shall be entitled to the protection of any insurance policies the Company may
elect to obtain generally for the benefit of its directors and officers against
all costs, charges and expenses whatsoever incurred or sustained by him or his
legal representatives in connection with any action, suit or proceeding to which
he or his legal representatives may be made a party by reason of him being or
having been a director or officer of the Company or any other Group Company or
actions taken purportedly on behalf of the Company or any other Group Company;
provided, however, that such indemnification and insurance protection will not
be applicable to any costs, charges or expenses incurred by Executive or his
legal representatives in connection with Executive’s intentional involvement, in
the course of Executive’s employment, in conduct constituting larceny,
embezzlement, conversion or any other act involving the misappropriation of
funds of any Group Company. The Company shall advance to Executive the amount of
his expenses incurred in connection with any proceeding relating to such service
or function to the fullest extent legally permissible under applicable law. The
indemnification and expense reimbursement obligations of the Company in this
Section 6 will continue as to Executive after he ceases to be an officer of the
Company or any other Group Company and shall inure to the benefit of his heirs,
executors and administrators. The Company shall not, without Executive’s written
consent, cause or permit any amendment of the Company’s governing documents
which would adversely affect Executive’s rights to indemnification and expense
reimbursement thereunder.

7. Non-Compete; Non-Solicitation.

(a) Executive covenants and agrees that, while Executive is employed by the
Company and for the following periods after the termination of this Agreement
howsoever arising, except with the prior written consent of the Board, which
shall not be unreasonably refused or delayed, directly or indirectly, either
alone or jointly with or on behalf of any person, firm, company or entity and
whether on his own account or as principal, partner, shareholder, director,
employee, consultant or in any other capacity whatsoever, Executive shall not:

(i) for the Applicable Period following termination, in the Relevant Territory
(as defined in Section 7(b) below), and in competition with the Company or any
of the Relevant Group Companies, engage, assist or be interested in any
undertaking which provides services or products similar to those provided by the
Company or any Relevant Group Company;

 

7



--------------------------------------------------------------------------------

(ii) for the Applicable Period following termination, in the Relevant Territory,
solicit or interfere with or endeavor to entice away from the Company or any of
the Relevant Group Companies any Person who is a customer or Potential Customer
of the Company or any Relevant Group Company;

(iii) for the Applicable Period following termination, in the Relevant
Territory, be concerned with the supply of services or products to any Person
which is a customer or Potential Customer of the Company or any of the Relevant
Group Companies where such services or products are in competition with those
services or products supplied by the Company or any Relevant Group Company;

(iv) for the Applicable Period following termination, offer to employ, or engage
or solicit the employment or engagement of, any Person who immediately prior to
the date of termination was an employee, contractor or director of the Company
or any of the Relevant Group Companies (whether or not such Person would commit
any breach of their contract of employment or engagement by reason of leaving
the service of such company); or

(v) represent himself as being in any way connected with or interested in the
business of the Company or any of the Relevant Group Companies other than, if
applicable, in his capacity as a shareholder of Warner Chilcott.

(b) For the purposes of this Agreement:

(i) “Applicable Period” means:

(1) the Severance Period in the event of a termination of Executive’s employment
with the Company as described in Sections 2(b) (termination as a result of
disability of Executive), 2(d) (termination by Company without Cause), or 2(e)
(termination by Executive for Good Reason);

(2) 6 months in the event of a termination of Executive’s employment with the
Company as described in Section 2(f) (Executive resignation or retirement);
provided that such 6-month period shall be increased to a 12-month period if the
Company elects, in its sole discretion, to pay Executive an amount equal to
(x) 100% of Executive’s Base Salary in effect as of the date Executive’s
employment with the Company is terminated plus (y) 100% of the annual cash bonus
paid to Executive with respect to the calendar year immediately preceding the
year in which Executive’s employment with the Company terminated, such amount
payable during the 12-month period after Executive’s last day of active
employment in equal monthly installments; and

(3) 6 months in the event of a termination of Executive’s employment with the
Company as described in Section 2(c) (termination by Company for Cause).

 

8



--------------------------------------------------------------------------------

(ii) “Person” means an individual, partnership, limited liability company,
corporation, trust or any other entity.

(iii) “Potential Customer” means any Person from whom the Company or any of the
Relevant Group Companies has actively solicited business during the 12-month
period prior to Executive’s termination of employment.

(iv) A “Relevant Group Company” means Warner Chilcott, the Company and all
direct and indirect subsidiaries thereof for which Executive has performed
services or in which he has held office and, if applicable, their predecessors
in business.

(v) “Relevant Territory” means the area constituting the market of the Company
or any of the Relevant Group Companies for products and services with which
Executive shall have been concerned during the term of his employment with the
Company or any other Group Company.

(c) Nothing contained in Section 7(a) shall prohibit Executive from holding
shares or securities of a company any of whose shares or securities are quoted
or traded on any recognized investment or stock exchange; provided that any such
holding shall not exceed three percent of the issued share capital of such
company and is held passively by way of bona fide investment only.

(d) If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
Section 7 are reasonable.

(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 7, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting of any bond).

8. Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound; and (b) upon the execution and
delivery of this Agreement by the parties, this Agreement will be the valid and
binding obligation of Executive,

 

9



--------------------------------------------------------------------------------

enforceable in accordance with its terms. Executive hereby acknowledges and
represents that he has had the opportunity to consult with independent legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.

9. Notices. Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (whether by
overnight courier or otherwise) with receipt acknowledged or sent by registered
or certified mail or equivalent, if available, postage prepaid, or by fax (which
shall be confirmed by a writing sent by registered or certified mail or
equivalent on the same day that such fax was sent), addressed to the parties at
the following addresses or to such other address as such party shall hereafter
specify by notice to the other:

 

  Notices to Executive:    At the address for Executive on file with the Company
at the time of the relevant notice   Notices to the Company:   

Warner Chilcott (US), LLC

Rockaway 80 Corporate Center

100 Enterprise Drive

Rockaway, NJ 07866

(973) 442-3200 (Phone)

(973) 442-3316 (Fax)

Attention: General Counsel

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction (except with respect to Section 7, for which Section 7(d) shall
apply), such invalidity, illegality or unenforceability shall not affect any
other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

11. Complete Agreement. This Agreement, together with any other agreements
referred to herein (other than the Prior Agreement) (and any exhibits, schedules
or other documents referred to herein or therein), constitutes the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations, by or among the parties,
written or oral, whether in term sheets, presentations or otherwise, which may
have related to the subject matter hereof in any way, including without
limitation, the Prior Agreement.

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

10



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company. The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

15. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey.

16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

17. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the making, interpretation or the breach thereof, other than (a) a
claim solely for injunctive relief for any alleged breach of the provisions of
Sections 4, 5 and/or 7 as to which the parties shall have the right to apply for
specific performance to any court having equity jurisdiction; and (b) the
determination of Excise Tax and any Gross-Up Payment pursuant to Section 3
hereof, shall be settled by arbitration in New York City by one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, and any party to the
arbitration may, if he or it elects, institute proceedings in any court having
jurisdiction for the specific performance of any such award. The powers of the
arbitrator shall include, but not be limited to, the awarding of injunctive
relief.

18. Legal Fees and Expenses. The Company agrees to pay, as incurred, to the full
extent permitted by law, all reasonable legal fees and expenses which Executive
may reasonably incur as a result of (a) review and/or any claims made regarding
the Company’s determination of Excise Tax and Gross-Up Payment pursuant to
Section 3 herein; or (b) any contest brought in good faith (regardless of the
outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code.

 

11



--------------------------------------------------------------------------------

19. No Mitigation or Set-Off. The provisions of this Agreement are not intended,
nor shall they be construed, to require that Executive mitigate the amount of
any payment provided for in this Agreement by seeking or accepting other
employment, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as a result of his employment
by another employer or otherwise. The Company’s obligations to make the payments
to Executive required under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive.

20. Tax Withholding. The parties agree to treat all amounts paid to Executive
hereunder as compensation for services. Accordingly, the Company may withhold
from any amount payable under this Agreement such federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

21. Code Section 409A. Executive and the Company agree that it is the intent of
the parties that this Agreement not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, and
that to the extent any provisions of this Agreement do not comply with
Section 409A of the Code, the parties will make such changes as are mutually
agreed upon in order to comply with Section 409A of the Code. Notwithstanding
any other provision with respect to the timing of payments under this Agreement,
if, at the time of Executive’s termination of employment, Executive is deemed to
be a “specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then only to the extent necessary to
comply with the requirements of Section 409A of the Code, any payments to which
Executive may become entitled under this Agreement which are subject to
Section 409A of the Code (and not otherwise exempt from its application) that
are payable (a) in a lump sum within six months following the date of
termination will be withheld until the first business day after the six-month
anniversary of the date of termination, at which time Executive shall be paid
the amount of such lump sum payments in a lump sum and (b) in installments
within six months following the date of termination will be withheld until the
first business day after the six-month anniversary of the date of termination,
at which time Executive shall be paid the aggregate amount of such installment
payments in a lump sum, and after the first business day of the seventh month
following the date of termination and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the payment terms and schedule set forth herein.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WARNER CHILCOTT (US), LLC

/s/ Michael Halstead

Name:   Michael Halstead Title:   S.V.P., Corporate Development EXECUTIVE

/s/ Alvin D. Howard

Name:   Alvin D. Howard